Case 2:20-cv-00630-JMS-DLP Document 55 Filed 01/07/21 Page 1 of 22 PageID #: 1118




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

  PATRICK R. SMITH, et al.                             )
                                                       )
                                Plaintiffs,            )
                                                       )
                           v.                          )       No. 2:20-cv-00630-JMS-DLP
                                                       )
  WILLIAM P. BARR, et al.                              )
                                                       )
                                Defendants.            )

                          Order Granting in Part and Denying in Part
                      Plaintiffs' Second Motion for Preliminary Injunction

         The plaintiffs here—two inmates at FCI Terre Haute—have made a strong showing that

  they face an unconstitutional health risk if the defendants carry out scheduled executions without

  significant modifications to their COVID-19 prevention measures. For this reason and those

  discussed below, their second motion for preliminary injunction is granted.

   I.      Background, Procedural History, and Second Motion for Preliminary Injunction

         All federal executions take place at the Federal Correctional Complex ("FCC Terre Haute")

  in Terre Haute, Indiana. FCC Terre Haute contains multiple facilities, including, as relevant here,

  the United States Penitentiary ("USP"), where death row inmates are housed, the Federal

  Correctional Institute ("FCI"), and the execution facility. The plaintiffs—two inmates at the FCI

  who purport to represent a class of all incarcerated persons at FCC Terre Haute—allege that the

  defendants' decision to carry out executions at FCC Terre Haute during a deadly pandemic violates

  their rights under the Eighth Amendment. Dkt. 1, ¶ 8.

         The plaintiffs filed an emergency motion for preliminary injunction on November 30,

  2020, dkt. 12, which the Court denied on December 8, 2020, dkt. 37. The Court concluded that

  although "conducting executions at this time may well result in more COVID-19 cases for those

                                                  1
Case 2:20-cv-00630-JMS-DLP Document 55 Filed 01/07/21 Page 2 of 22 PageID #: 1119




  involved in the executions, the plaintiffs have not shown that increased risk extends to them, and

  thus have not shown a likelihood of success on the merits of their motion." Id. at 1–2. The Court

  found that the defendants and prison staff could do more to prevent COVID-19 transmission at

  FCC Terre Haute generally and that conducting executions during the pandemic is risky, but that

  the plaintiffs failed to produce evidentiary support in the form of scientific or statistical data to

  demonstrate that conducting executions during the pandemic creates substantial additional risks to

  the inmates' health. Id. at 13–14. After denying the motion, the Court granted the plaintiffs' motion

  for expedited discovery. Dkts. 45, 46.

         Brandon Bernard was executed on December 10, and Alfred Bourgeois was executed on

  December 11.1 Three executions are scheduled for next week: Lisa Montgomery on January 12,

  Cory Johnson on January 14, and Dustin Higgs on January 15.2

         On December 28, 2020, the plaintiffs filed a second motion for preliminary injunction and

  evidence in support of their motion. Dkt. 47. The evidence includes information about an outbreak

  of COVID-19 infections at FCC Terre Haute, information produced in discovery by the

  defendants, and a declaration from an expert in modeling risk for infectious diseases, Dr. Nina

  Fefferman. Dkts. 47-2–10. The defendants filed a response in opposition with updated declarations

  from FCC Terre Haute warden T.J. Watson and BOP Regional Counsel Rick Winter. Dkts. 51,

  51-1, 51-2. The plaintiffs filed a reply, dkt. 54, and the motion is now ripe for ruling.

         As discussed at length in the Court's December 8, 2020 Order, the novel coronavirus, or

  COVID-19, is killing hundreds of Americans each day, and prisoners are particularly vulnerable.




  1
    Federal Bureau of Prisons, Historical Information: Capital Punishment,
  https://www.bop.gov/about/history/federal_executions.jsp (last visited Jan. 7, 2021).
  2
    Federal Bureau of Prisons, Scheduled Executions,
  https://www.bop.gov/resources/federal_executions_info.jsp (last visited Jan. 7, 2021).
                                                    2
Case 2:20-cv-00630-JMS-DLP Document 55 Filed 01/07/21 Page 3 of 22 PageID #: 1120




  December 2020 was the deadliest and most infectious month in the United States since the start of

  the pandemic, with over 77,000 deaths and 6.4 million new cases.3

         When the Court issued its December 8, 2020, Order, 264 FCC Terre Haute inmates and

  21 staff members were COVID-19 positive, 3 inmates had died, and 301 inmates and 38 staff

  members had recovered. Dkt. 37 at 5. As of January 7, 2021, 108 FCC Terre Haute inmates and

  24 staff members are positive, and 1117 inmates and 105 staff members have recovered.4 Put

  differently, between those two dates, 657 inmates and 70 staff members tested positive for the

  virus. On December 7, 2020, an FCI inmate died in an area hospital after testing positive for

  COVID-19 at the prison on November 17, 2020.5 Both Mr. Johnson and Mr. Higgs tested positive

  in December, as did other inmates on death row.6

         Each execution brings approximately 50 to 125 individuals to FCC Terre Haute. The

  execution team consists of approximately 40 BOP employees brought from out-of-state facilities.

  Dkt. 28-1 at ¶ 16. The execution team does not quarantine upon their arrival in Indiana. Id. at ¶ 17.

  The execution team works primarily in and near the execution facility; they generally do not enter

  FCI or USP or interact with inmates other than the condemned. Dkt. 28-1 at ¶ 17. The team does,



  3
    Nicole Acevedo, December was the deadliest, most infectious month since the start of the
  pandemic, NBC NEWS, https://www.nbcnews.com/news/us-news/december-was-deadliest-most-
  infectious-month-start-pandemic-n1252645 (last updated Jan. 2, 2021). Further, a new, more
  transmissible COVID-19 variant was identified in the United States in December, and experts are
  confident that variant is now everywhere. Phil Helsel, Covid variant found in Florida, more cases
  identified in California, NBC NEWS (Dec. 31, 2020), https://www.nbcnews.com/news/us-
  news/covid-variant-found-florida-more-cases-identified-california-n1252637 (explaining variant
  is believed to be more transmissible but not deadlier).
  4
    Federal Bureau of Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/ (last updated
  Jan. 7, 2021).
  5
    BOP Press Release (Dec. 8, 2020), Inmate Death at FCI Terre Haute,
  https://www.bop.gov/resources/news/pdfs/20201208_press_release_thx.pdf.
  6
    Lisa Trigg, TRIBUNE-STAR (Dec. 22, 2020), COVID-19 soars at Terre Haute federal prison
  complex, https://www.tribstar.com/news/covid-19-soars-at-terre-haute-federal-prison-
  complex/article_57a3ad58-4464-11eb-b444-0702db9b765d.html.
                                                   3
Case 2:20-cv-00630-JMS-DLP Document 55 Filed 01/07/21 Page 4 of 22 PageID #: 1121




  however, interact with FCC Terre Haute personnel incident to their role assisting with the

  executions. Id. Approximately 70 FCC Terre Haute staff are removed from their regular duties to

  assist with the executions by managing check points and perimeter security, staffing the command

  center, and escorting witnesses and demonstrators. Id. Media witnesses, members of the

  defendants' legal team, and family members of the victims and inmates also assemble at the prison

  to witness the execution. Id. at ¶ 16.

         At FCC Terre Haute, all staff, inmates, and visitors are supposed to wear masks inside the

  institution. Id. at ¶ 9. In accordance with CDC and BOP guidelines,7 temperature checks and

  COVID-19 screening are conducted for everyone entering the grounds, and those with a

  temperature of 100.4 degrees or higher are denied entry. Id. Staff who transport witnesses and

  process witnesses through checkpoints are required to wear fit-tested N95 masks, face shields,

  gloves, and surgical gowns. Dkt. 33-1 at ¶¶ 8–9. For the December executions, all execution team

  members were supposed to wear N95 masks,8 and they will be required to do so again for the

  January executions. Dkt. 51-2 at ¶ 6. Further, as of December 30, 2020, FCC Terre Haute received

  a shipment of COVID-19 vaccinations, and 206 staff and 355 high-risk inmates9 have received the

  first round of vaccinations out of 709 staff members and 2228 inmates. Dkt. 51-1 at ¶¶ 8–9.




  7
    See CDC, Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19)
  in Correctional and Detention Facilities, https://www.cdc.gov/coronavirus/2019-
  ncov/community/correction-detention/guidance-correctional-detention.html ("CDC Interim
  Guidance") (last updated Dec. 31, 2020); Federal Bureau of Prisons, BOP Modified Operations,
  https://www.bop.gov/coronavirus/covid19_status.jsp (last updated Nov. 25, 2020).
  8
    N95 masks filter out 95% of air particles, making them more protective than cloth masks at
  preventing the spread of COVID-19. CDC, Personal Protective Equipment: Questions and
  Answers, https://www.cdc.gov/coronavirus/2019-ncov/hcp/respirator-use-faq.html (last updated
  Aug. 8, 2020).
  9
    According to Warden Watson, "The Plaintiffs were not among those inmates initially given the
  vaccination because they are not medically in a high risk category." Id.
                                                 4
Case 2:20-cv-00630-JMS-DLP Document 55 Filed 01/07/21 Page 5 of 22 PageID #: 1122




          COVID-19 tests for BOP employees are conducted on a voluntary basis. Dkt. 28-1 at ¶ 23.

  Eleven BOP employees are known to have tested positive contemporaneously with participating

  in executions: the FCC Terre Haute staff member disclosed in the Hartkemeyer case, the

  previously disclosed eight execution team members who participated in Orlando Hall's execution

  in November, dkt. 33-2 at ¶ 8, an additional execution team member who participated in the July

  executions, and an additional FCC Terre Haute employee who worked in the USP and FCI who

  assisted with executions in late September, dkt. 47-9. After the December executions, only three

  members of the execution team elected to be tested; all tested negative. Dkt. 51-2 at ¶ 5. None of

  the execution team members have reported a positive COVID-19 test since the December

  executions, but again only three chose to be tested. Id.

          Because the contacts between those involved in the executions and FCC Terre Haute

  inmates are limited, the Plaintiffs enlisted Dr. Fefferman, a professor in both the Department of

  Ecology and Evolutionary Biology and the Department of Mathematics at the Professor at the

  University of Tennessee, Knoxville, to explain how conducting executions at this time could

  increase inmates' risk of contracting COVID-19. Dkt. 47-2 at ¶1. Dr. Fefferman is a researcher of

  the epidemiology, ecology, and evolution of infectious disease, pandemic preparedness, national

  biosecurity, and infrastructure protection. Id. at ¶ 2. She has been studying COVID-19 extensively

  since February 2020, with specific attention to modeling the risks of spread from and within

  carceral facilities. Id. at ¶ 4. Dr. Fefferman reviewed materials provided by the plaintiffs' counsel,

  including the execution plans and layout of FCC Terre Haute, Mr. Winter and Warden Watson's

  prior declarations, and discovery related to contact tracing and COVID-19 testing related to the

  executions. Id. at ¶ 7.




                                                    5
Case 2:20-cv-00630-JMS-DLP Document 55 Filed 01/07/21 Page 6 of 22 PageID #: 1123




          Based on her review of the materials, Dr. Fefferman opined that conducting the January

  executions poses a substantial risk of COVID-19 spread and illness to FCC Terre Haute prisoners.

  Id. at ¶ 8. The risk is due to the introduction of hundreds of individuals to the prison environment

  and the involvement of FCC Terre Haute staff members who are displaced from their normal

  duties, interact with the individuals involved in the executions, and then return to their duties. Id.

  The risk is higher when community spread is high, as it is now. Id. at ¶ 10. When community

  spread is high, it is "essential" to limit the number of contacts among individuals when other factors

  in the prison setting cannot necessarily be controlled, such as social distancing, improving

  ventilation systems, consistent use of masks, etc. Id. Dr. Fefferman acknowledged that she could

  not quantify the extent of the risk with the information available, but in her opinion the risk is

  substantial. Id. at ¶ 12. Dr. Fefferman explained a variety of factors that account for the increased

  risk:

                 Participants' Travel to FCC Terre Haute: The 50 to 125 individuals traveling

                  to the prison may be unknowingly infected or may contract the virus on account of

                  their interstate travel because of increased risk of exposure from traveling by

                  airplane, staying in hotels, taking taxis, and eating at restaurants. The potential for

                  one infected person to infect a group of people is the basis for health directives

                  issued by state and local public health officials discouraging holiday travel and

                  gatherings, as well as the CDC's recommendations that prisons avoid all non-

                  essential visitors when there is a COVID-19 outbreak inside the prison or in the

                  community. Id. at ¶ 17;

                 FCC Terre Haute Staff Involvement: Staff involvement in the executions

                  increases the risk of exposing inmates to the virus due to the high number of staff


                                                    6
Case 2:20-cv-00630-JMS-DLP Document 55 Filed 01/07/21 Page 7 of 22 PageID #: 1124




               involved and their interaction with "potential new sources of infection," i.e. the

               individuals who would not be at the prison but for the executions. Because of the

               lag time between when one becomes infected and symptoms appear, the staff

               member may be infected by an individual involved in the execution and then

               several days later, having resumed his normal duties, may expose an inmate to the

               virus. Id. at ¶¶ 18–24;

              Impact on COVID-19 Preventative Measures: The precautions FCC Terre

               Haute normally takes to reduce the spread of COVID—quarantining new inmates,

               suspending visitation at FCI Terre Haute, assigning staff to the same posts to

               minimize their movement within the facility—are undermined by the executions

               because of the reassignment of many staff members to execution-related functions.

               Pulling staff from their regular duties and having other staff reassigned to the

               missing positions "increases the circles of exposure." Further, reduced staffing also

               causes a slower response time to individuals who are sick and potentially increases

               the exposure time of the virus to other inmates. Id. at ¶¶ 25–30;

              Contact Tracing: While contact tracing is an essential tool to slow the spread of

               the virus, disrupting staff's regular routines and assignments makes contact tracing

               more difficult by increasing the likelihood that the infected staff member will be

               unable to identify all of his contacts. Such was the case with the staff member who

               became infected before the July executions and was unable to remember his

               interactions. Id. at ¶ 33. The defendants did not do any contact tracing after learning

               a spiritual advisor tested positive after a November execution, despite his contacts

               with FCC Terre Haute staff. Id. at ¶ 38. Further, the defendants did not conduct


                                                 7
Case 2:20-cv-00630-JMS-DLP Document 55 Filed 01/07/21 Page 8 of 22 PageID #: 1125




                  contact tracing for the members of the executions team members who tested

                  positive, despite Warden Watson's prior sworn assertion that contact tracing would

                  be conducted for any BOP employee who tested positive following an execution.

                  Dkt. 28-1 at ¶ 24. The defendants stated that the lack of contact tracing of the

                  execution team was to protect the confidentiality of its members, and because

                  "some execution teams members who tested positive did not return to work at their

                  home institution until meeting CDC guidelines; therefore negating the need for

                  contact tracing at all." Dkt. 47-2 at ¶ 37 (quoting discovery response, dkt. 47-9 at

                  6). Because the purpose of contact tracing would be to identify potential contacts

                  with FCC Terre Haute staff, the explanation that contact tracing was unnecessary

                  because the execution team members isolated at home "suggests a basic and

                  disturbing misunderstanding of the principles and purposes of contact tracing." Id.

         Dr. Fefferman opined that the introduction of individuals to the facility for the executions

  and their interaction with FCC Terre Haute staff "is a likely explanation for waves of infection that

  have occurred in connection with prior executions." Id. at ¶ 35. That spikes in infections did not

  occur after every execution "does not negate the significance of instances in which spikes did

  occur, given the various factors that influence the spread of COVID," such as the rate of

  community spread. Id.

         Dr. Fefferman identified safety measures that would reduce the risk of spreading

  COVID-19 to FCC Terre Haute inmates. First, the BOP could not conduct executions until the

  pandemic has ended. Second, the BOP could delay the executions until all staff and inmates have

  been vaccinated. Third, the BOP could institute heightened safety measures. The measures

  Dr. Fefferman states would be necessary include:



                                                   8
Case 2:20-cv-00630-JMS-DLP Document 55 Filed 01/07/21 Page 9 of 22 PageID #: 1126




                Members of the execution team should quarantine for 14 days upon arrival to

                 Indiana and test negative before participating in execution-related duties;

                Execution team members and FCC Terre Haute staff involved in the executions

                 should undergo rapid testing each morning they enter the prison grounds;

                The BOP should restrict interaction between the execution team and FCC Terre

                 Haute staff, impose strict social distancing requirements, strictly enforce mask

                 mandates,10 and implement policies prohibiting execution members and staff

                 members from engaging in risky social behaviors such as drinking alcohol during

                 the quarantine period.

                FCC Terre Haute staff members involved in execution-related activities should

                 quarantine for 14 days and test negative for COVID-19 before returning to their

                 normal assignments;

                If BOP or FCC Terre Haute identifies an infected team member, comprehensive

                 contact tracing must take place.

         In response to Dr. Fefferman's proposed safety measures, the defendants state that

  quarantining the execution team prior to the executions or FCC Terre Haute staff after the

  executions is not feasible. To require the execution team to quarantine upon arrival "would hamper

  staffing, productivity, and security at the home institutions of the team members, in addition to

  being financially very costly to the BOP (for example, requiring payment for lodging and meals

  and paying other staff overtime to cover quarantined staff duties at their home institutions.").



  10
    In support of their second motion, the plaintiffs included the declaration of Charles Formosa, a
  mitigation investigator who was a member of Mr. Bernard's legal team and witnessed his
  execution. Dkt. 47-6. Mr. Formosa witnessed several instances where BOP staff did not wear
  masks, including a staff member in the execution chambers. Id. at ¶¶ 6, 14
                                                    9
Case 2:20-cv-00630-JMS-DLP Document 55 Filed 01/07/21 Page 10 of 22 PageID #: 1127




  Dkt. 51-2 at ¶ 8. According to Warden Watson, requiring FCC Terre Haute staff to quarantine for

  14 days after the execution would hinder the ability to staff all necessary positions, potentially

  jeopardizing the safety and orderly operation of the institution. Dkt. 51-1 at ¶ 13. For example,

  many of the staff conducting temperature checks and symptom screening for individuals entering

  the grounds are medical staff at the institution; thus, any quarantine "would undermine the ability

  of the medical department to meet the health and safety needs of the inmate population." Id. The

  defendants also stated that contact tracing of execution team members is not always possible due

  to the "paramount need for confidentiality" of the identities of execution team members because

  "[c]ontact tracing would either provide the identities of team members, or information that would

  lead to the identities of team members, to individuals who would otherwise not have access to this

  information, and who could threaten the safety of the team member." Dkt. 51-2 at ¶¶ 11–14.

                                      II.     Factual Findings

         A.      Dr. Fefferman and Her Conclusions Are Credible.

         The defendants do not put forth any expert testimony, but they do challenge

  Dr. Fefferman's conclusions and her status as an expert. See dkt. 51 at 15−17.

         Dr. Fefferman's qualifications are unquestionable. She earned a PhD in mathematical

  biology from Tufts University in 2005. Dkt. 47-3 at 2. She is a professor at the University of

  Tennessee in both the Department of Ecology and Evolutionary Biology and the Department of

  Mathematics. And she has advised state and federal agencies on "how to manage and mitigate

  pandemic threats from H1N1 2009 flu, Ebola in West Africa, and Zika virus." Dkt. 47-2, ¶ 3.

  Dr. Fefferman appropriately relied on her review on the scientific evidence of how COVID-19

  spreads, as well as declarations from BOP officials, data regarding FCC Terre Haute COVID-19

  infections, and contact tracing information provided by the defendants. Id., ¶¶ 7, 12.



                                                  10
Case 2:20-cv-00630-JMS-DLP Document 55 Filed 01/07/21 Page 11 of 22 PageID #: 1128




         B.      The Defendants Have Deliberately Chosen Not to Implement CDC Guidance
                 Regarding Contact Tracing and Testing.

         The CDC gives detailed guidance on when and how to implement contact tracing for

  individuals who test positive for COVID-19.11 On December 4, 2020, defendant Warden Watson

  described the BOP's contact tracing procedures for a staff member who tested positive shortly

  before the July 2020 executions. Dkt. 28-1, ¶ 24. According to Warden Watson, "[t]he staff

  member's contacts were determined by the use of video as well as his personal recollection." Id.

  Warden Watson then declared under penalty of perjury that the "BOP will continue to conduct the

  same contact tracing procedures if additional staff members test positive in the future." Id. This

  declaration has proven to be wholly false.

         The most recent execution for which the defendants have provided testing data was

  November 19. Within a week of that execution, six members of the execution team tested positive

  for COVID-19. The BOP conducted contact tracing for, at most, one of them. See dkt. 47-8

  at 4−5, 20; Now the defendants, without acknowledging their prior misrepresentation, assert that

  contact tracing "is not always possible for members of the execution team, given the paramount

  need for their confidentiality due to the sensitivity of their occupation and their unique mission."

  Dkt. 51 at 7. The Court emphatically rejects this assertion. Nothing prevents execution team

  members from logging their close contacts during their time at FCC Terre Haute and reporting

  them to proper personnel if they later test positive for COVID-19. And nothing requires that the

  identity of the COVID-19 positive employee be shared with an individual who is advised through

  proper tracing that s/he has had close personal contact with such COVID-19 positive individual. It

  is the fact of the contact, not the identity of the COVID-19 positive person that is significant.



  11
    "Contact Tracing," CDC Interim Guidance, https://www.cdc.gov/coronavirus/2019-
  ncov/community/correction-detention/guidance-correctional-detention.html.
                                                   11
Case 2:20-cv-00630-JMS-DLP Document 55 Filed 01/07/21 Page 12 of 22 PageID #: 1129




          But even in situations where contract tracing is not feasible—though it is here—the CDC

  guidelines offer an alternative: broad-based testing. Instead, the defendants have made testing

  voluntary for execution team members. After the most recent round of executions, only three of

  the more than forty execution team members chose to be tested. Dkt. 51 at 10. Lack of resources

  cannot explain the failure to implement broad-based testing, as "FCC Terre Haute has multiple

  rapid Abbot[t] test machines, and uses them to immediately test symptomatic inmates in order to

  isolate and quarantine them more quickly." Dkt. 28-1, ¶ 12 (Watson 12/4/20 Declaration).

          As Dr. Fefferman concludes, because of the BOP's failure to perform contact tracing and

  testing for execution team members, their "attempts, if any, to identify FCC Terre Haute staff who

  may have been infected [will be] hamstrung and incomplete." Dkt. 47-2, ¶ 37.

          C.     Performing Further Executions as Planned, Without Additional Precautions,
                 Substantially Increases the Risk of the Plaintiffs Contracting COVID-19.

          The Court credits Dr. Fefferman's conclusion that "inmates from all three facilities within

  FCC Terre Haute would face a substantially increased risk of contracting COVID-19, and suffering

  serious health problems as a result, if executions continue at FCC Terre Haute at the current time

  and in the manner in which executions have been held earlier this year at the prison." Dkt. 47-2,

  ¶ 12.

          The defendants note that COVID-19 infections have not spiked following every round of

  executions. Dr. Fefferman convincingly explains that the lack of consistent post-execution spikes

  is due to the nature of COVID-19 spread. See id., ¶ 35 (describing the probabilistic nature of

  predicting COVID-19 spread and analogizing to weather prediction). Even in large groups,

  transmission does not always occur; but when it does, it can spread widely and quickly. See id.,

  ¶¶ 13−14.




                                                  12
Case 2:20-cv-00630-JMS-DLP Document 55 Filed 01/07/21 Page 13 of 22 PageID #: 1130




         Indeed, the spread of COVID-19 at USP Terre Haute following Orlando Hall's execution

  on November 19, 2020—after which several members of the execution team tested positive for

  COVID-19—exemplifies this type of spread. The following table summarizes confirmed active

  COVID-19 cases among inmates at USP Terre Haute in the weeks following the November 19

  execution:12

                                                        USP Active
                                     Date
                                                          Cases
                                11/23/2020                  4
                                11/30/2020                    6
                                12/ 7/2020                    84
                                12/14/2020                   170
                                12/21/2020                   252
                                12/28/2020                   410
                                  1/3/2021                   344

         Less than two weeks after the November 19 execution, confirmed active cases at the USP

  began rising. Within a month, the USP had added 400 new active cases—the most active cases

  among any BOP facility at the time. The defendants emphasize that the number of active cases

  "stay[ed] steady for the ten days" after the November execution. Dkt. 51 at 17. But this 10-day lag

  supports Dr. Fefferman's conclusions about execution-related spread: execution team members

  and visitors pass the virus to FCC staff, who in turn pass it to FCC inmates. Dkt. 47-2, ¶ 8.

         As noted in the Court's order denying the plaintiffs' first motion for preliminary injunction,

  "the evidence shows—and common sense dictates—that carrying out executions on prison

  property with prison staff involved creates some additional risk of COVID-19 infection for



  12
    Data from "Facility Case Trends" page at "Dashboards of BOP COVID-19 Cases," available at
  oig.justice.gov/coronavirus (last accessed January 6, 2021).
                                                  13
Case 2:20-cv-00630-JMS-DLP Document 55 Filed 01/07/21 Page 14 of 22 PageID #: 1131




  prisoners, including the plaintiffs." Dkt. 37 at 14. Dr. Fefferman could not quantify the increased

  risk, no doubt in part due to the defendants' failure to implement widespread testing or contact

  tracing for execution team members. Dkt. 47-2, ¶ 11 (noting that the "relevant data and contact

  tracing information are extremely limited"). But the Court credits her conclusion, based upon the

  available scientific evidence, the data from FCC Terre Haute, and the lack of precautions taken

  during and following executions, that carrying out further executions without additional safeguards

  will "substantially increase[]" the plaintiffs' risk.

                                             III.     Standing

          The plaintiffs have demonstrated standing to bring this action. The defendants argue that

  the plaintiffs' alleged injury is speculative. Dkt. 51 at 2. But the Court finds that the plaintiffs have

  demonstrated injury in the form of a substantially increased risk of contracting COVID-19 due to

  the defendants' actions and inadequate preventative measures. This threat of future harm is

  sufficient injury for standing purposes. Booker-El v. Superintendent, Indiana State Prison, 668

  F.3d 896, 899 (7th Cir. 2012).

                                             IV.     Discussion

          "To obtain a preliminary injunction, a plaintiff must show that: (1) without this relief,

  it will suffer irreparable harm; (2) traditional legal remedies would be inadequate; and (3) it has

  some likelihood of prevailing on the merits of its claims." Mays v. Dart, 974 F.3d 810, 818

  (7th Cir. 2020) (citation and quotation marks omitted). The burden to show "likely" success is

  lightest when the prospect of irreparable injury is greatest, and vice versa. Id. at 822. If the plaintiff

  meets these three factors, the court must balance "the harm the denial of the preliminary injunction

  would cause the plaintiff against the harm to the defendant if the court were to grant it." Id. at 818.




                                                     14
Case 2:20-cv-00630-JMS-DLP Document 55 Filed 01/07/21 Page 15 of 22 PageID #: 1132




         A.      Likelihood of Success

         The Eighth Amendment prohibits cruel and unusual punishment. Corollary to this

  prohibition is a duty upon prison officials, who must "ensure that inmates receive adequate

  food, clothing, shelter, and medical care, and must 'take reasonable measures to guarantee the

  safety of the inmates.'" Farmer v. Brennan, 511 U.S. 825, 832 (1994) (quoting Hudson v. Palmer,

  468 U.S. 517, 526−27 (1984)). The Eighth Amendment's deliberate indifference framework

  includes an objective prong and subjective prong. Id. at 834. To prove the objective prong, the

  plaintiffs must show that conducting executions during the COVID-19 pandemic creates a

  "substantial risk of serious harm" to their health. Id. For the subjective prong, the plaintiffs must

  show that the defendants knew of and disregarded the excessive risk of harm to the plaintiffs'

  health. Id. at 837; see also Goodloe v. Sood, 947 F.3d 1026, 1030−31 (7th Cir. 2020) (citing

  Farmer standard). The level of disregard required is roughly equivalent to criminal recklessness.

  Davis v. Kayira, 938 F.3d 910, 915 (7th Cir. 2019).

         The plaintiffs' first motion for preliminary injunction failed on the objective prong because

  they failed to provide evidentiary support of a correlation between conducting the executions and

  exposing inmates at FCC Terre Haute to COVID-19. The defendants maintain that none of the

  new evidence proffered by the plaintiffs casts doubt on the Court's prior conclusion.

         The Court disagrees. Dr. Fefferman provides compelling evidence that the manner in which

  the defendants have conducted the last ten executions has created a substantial risk that the

  plaintiffs will contract COVID-19 and suffer serious health consequences. The executions

  introduce a large number of outsiders to the prison complex. These individuals interact with FCC

  Terre Haute staff who have been displaced from their regular duties to assist with the execution.

  The CDC recommends assigning staff to the same posts to reduce the spread of the virus.



                                                   15
Case 2:20-cv-00630-JMS-DLP Document 55 Filed 01/07/21 Page 16 of 22 PageID #: 1133




  Dkt. 13-12 at 2; dkt. 47-2 at ¶ 25. By shuffling staff assignments and exposing FCC Terre Haute

  staff to outsiders, the defendants increase the number of contacts all prison staff have with the

  inmates. Dkt. 47-2 at ¶ 30. This is especially risky when community rates are high. Staff

  displacement also complicates contact tracing once a staff member has tested positive for COVID-

  19. Id. at ¶ 31. As discussed in the factual findings, the Court credits Dr. Fefferman's conclusion

  that that "inmates from all three facilities within FCC Terre Haute would face a substantially

  increased risk of contracting COVID-19, and suffering serious health problems as a result, if

  executions continue at FCC Terre Haute at the current time and in the manner in which executions

  have been held earlier this year at the prison." Dkt. 47-2, ¶ 12 (emphasis added).13

         Moving to the subjective prong, there is compelling circumstantial evidence that the

  defendants are knowingly disregarding a risk to inmates' health if they proceed with the January

  executions in the same manner as the earlier executions. See Farmer, 511 U.S. at 842 (noting

  factfinder may rely on "inference from circumstantial evidence" to find requisite knowledge of a

  substantial risk.). The defendants cite to cases in which prison administrators were not found to be

  deliberately indifferent due to the efforts they undertook to reduce the spread of COVID-19 during

  regular prison operations. Dkt. 51 at 18, n.5, citing, e.g. Wilson v. Williams, 961 F.3d 829, 840–41




  13
     The plaintiffs argue that the Court may consider members of the putative class—all inmates at
  FCC Terre Haute—when evaluating the likelihood of success and the risk of irreparable harm, but
  they have not yet moved to certify the class. The Court need not address whether it may consider
  the putative class absent a motion for class certification, because the Court finds that the named
  plaintiffs have presented sufficient evidence of a risk of future harm to them. See Delaney v.
  DeTella, 256 F.3d 679, 686 (7th Cir. 2019) ("Deliberate indifference is akin to criminal
  recklessness; thus, it is enough that defendants are aware that their action may cause injury without
  being able to divine the most likely victim."); Byrd v. Hobart, 761 Fed. App'x 621 (7th Cir. 2019)
  (holding that a reasonable jury could find that unsanitary kitchen conditions at prison created a
  risk of future harm that violated the Eighth Amendment, even though the plaintiff had eaten there
  for years without becoming ill).


                                                   16
Case 2:20-cv-00630-JMS-DLP Document 55 Filed 01/07/21 Page 17 of 22 PageID #: 1134




  (6th Cir 2020) (finding BOP responded reasonably to risks by screening inmates, limiting group

  gatherings, staff, and visitors, providing inmates masks and soap, etc.); Valentine v. Collier, 956

  F.3d 797, 802 (5th Cir. 2020) (finding plaintiffs were unlikely to establish deliberate indifference

  when prison officials were taking measures "informed by guidance from the CDC and medical

  professionals"). But conducting executions at this time is not part of regular prison operations. As

  the defendants have insisted throughout this and other litigation, the BOP has discretion to set the

  place and date for executions. The defendants have exercised that discretion by choosing to carry

  out executions during the height (so far) of the COVID-19 pandemic that has killed more than

  350,000 Americans. The defendants therefore must ensure that the consequences of these

  executions reflect due regard for the safety of non-condemned prisoners in their custody.

         When the BOP "is aware of the need to undertake a specific task and fails to do so, the case

  for deliberate indifference is particularly strong." Goodloe, 947 F.3d at 1031. The defendants know

  what safety measures are necessary to reduce the spread of COVID-19 within the prison, and

  claimed they would follow many of them, but their conduct instead demonstrates willful disregard

  of the risks posed when the measures aren't implemented. The defendants claim to have

  implemented mask-wearing but have failed to enforce compliance. The defendants have touted the

  availability of testing but have chosen not to utilize rapid testing of staff and visitors who enter

  prison grounds. It is telling that Warden Watson acknowledged that one of the reasons visitors are

  not tested is because "[s]ome visitors are legal or spiritual advisors, as well as members of the

  media and witnesses whose presence is authorized by 28 C.F.R. § 26.4." Dkt. 51-1 at ¶ 15. His

  statement reveals a concern that denying entrance to one of these visitors could create a legal

  impediment to the execution, so the defendants prefer not to know if they are COVID-19 positive.

  Testing is not required for any staff. The defendants' observation that none of the December



                                                  17
Case 2:20-cv-00630-JMS-DLP Document 55 Filed 01/07/21 Page 18 of 22 PageID #: 1135




  execution team members received positive test results is not reassuring when less than 10% of the

  execution team chose to be tested. The defendants ignore the fact that individuals "with

  asymptomatic and presymptomatic infection are significant contributors" to the transmission and

  spread of COVID-19.14 Most disconcerting, the defendants represented to the Court that contact

  tracing would occur after any BOP staff member involved in the executions tested positive. This

  has not been the case— and the Court finds the failure was not by accident but by design.

         B.      Irreparable Harm, Inadequate Legal Remedy, and Balancing the Parties'
                 Interests

         In its order denying the plaintiffs' first motion for preliminary injunction, the Court found

  that "the plaintiffs have not shown that they are likely to be infected with COVID-19 because of

  the scheduled executions, and thus have not demonstrated an irreparable injury." Dkt. 37 at 15.

  That has now changed. As discussed in Sections II.C, III, and IV.A, the Court now finds that

  plaintiffs have presented credible, compelling evidence that they face a substantially increased risk

  of contracting COVID-19 absent an injunction. Traditional legal remedies are inadequate to

  remedy that injury.

         The defendants have a substantial legal interest in timely enforcement of criminal

  defendants' sentences. Bucklew v. Precythe, 139 S. Ct. 1112, 1133 (2019) ("Both the [government]

  and the victims of crime have an important interest in the timely enforcement of a sentence.").

  But the plaintiffs do not seek relief that would necessarily prevent the government from timely

  carrying out executions. Indeed, by taking additional precautions discussed below in Section V,

  the defendants may carry out executions in January as scheduled without violating the plaintiffs'

  Eighth Amendment rights. These additional precautions would not be costless, but any costs to the


  14
     CDC, Guidance for Expanded Screening Testing to Reduce Silent Spread of SARS-CoV-2,
  https://www.cdc.gov/coronavirus/2019-ncov/php/open-america/expanded-screening-testing.html
  (last updated Dec. 3, 2020).
                                                   18
Case 2:20-cv-00630-JMS-DLP Document 55 Filed 01/07/21 Page 19 of 22 PageID #: 1136




  defendants do not outweigh the risk to the plaintiffs of contracting COVID-19 if executions go

  forward as scheduled without additional precautions.

         Taken together, the parties' competing interests weigh in favor of a preliminary injunction

  prohibiting the defendants from carrying out the January executions as scheduled without

  additional precautions. The constitutional right of plaintiffs and/or the putative class members to

  be free from unreasonable risk of exposure to COVID-19 is a significant public interest. See Awad

  v. Ziriax, 670 F.3d 1111, 1132 (10th Cir. 2012) ("[I]t is always in the public interest to prevent the

  violation of a party's constitutional rights." (quotation marks and citation omitted)). Former

  Attorney General Barr has suggested as much: "Executing [the BOP's] mission imposes on us a

  profound obligation to protect the health and safety of all inmates."15 Not only the BOP's mission,

  but the Eighth Amendment to the United States Constitution requires no less.

                                 V.      The Preliminary Injunction

         Where, as here, a court enters a preliminary injunction in a civil case regarding prison

  conditions, the injunction "must be narrowly drawn, extend no further than necessary to correct

  the harm the court finds requires preliminary relief, and be the least intrusive means necessary to

  correct that harm." 18 U.S.C. § 3626(a)(2).

         The plaintiffs seek an injunction prohibiting "further executions at FCC Terre Haute until

  inmates no longer face an unreasonable risk of contracting COVID-19 because of the executions."

  Dkt. 48 at 8. They propose two paths by which the risk of COVID-19 could be sufficiently

  mitigated. First, the defendants could "administer an FDA-approved vaccine to the inmate

  population." Second, the defendants could implement a series of testing and quarantine measures




  15
    Mem. for Director of BOP re Increasing Use of Home Confinement at Institutions Most Affected
  by COVID-19, at 1, 3 (April 3, 2020), https://www.justice.gov/file/1266661/download.
                                                   19
Case 2:20-cv-00630-JMS-DLP Document 55 Filed 01/07/21 Page 20 of 22 PageID #: 1137




  to minimize the risk of COVID-19 transmission to inmates from execution activities. These

  proposed measure include (1) a 14-day quarantine for execution team members upon arriving in

  Terre Haute, (2) a negative COVID-19 test before each team member is allowed to begin execution

  duties, (3) daily testing for execution team members throughout their post-execution time in Terre

  Haute, (4) a 14-day quarantine for FCC staff after any involvement in execution-related duties,

  (6) a negative COVID-19 test before any such staff member is allowed to return to normal duties,

  and (7) comprehensive contact tracing for any BOP or FCC staff member who tests positive for

  COVID-19.

         These extensive precautions (or a vaccination of the full inmate population) might

  constitute best practices from an epidemiological perspective, but the Eighth Amendment does not

  require defendants to eliminate all additional risk. See Collins v. Seeman, 462 F.3d 757, 762

  (7th Cir. 2006) ("A defendant with knowledge of a risk need not take perfect action or even

  reasonable action" to avoid Eighth Amendment liability) (quotation marks omitted). The Court

  concludes that defendants can avoid violating the plaintiffs' Eighth Amendment rights by

  implementing a less onerous set of precautions than those the plaintiffs propose:

         1.      Enforce mask requirements for all staff participants in the executions.

         2.      Maintain contact logs for all FCC Terre Haute staff members involved in any

                 execution who have close contact—within 6 feet for a total of 15 minutes over the

                 course of a 24-hour period—with any other person during execution preparation,

                 during an execution, or during the post-execution process.

         3.      For 14 days following any such close contact, require all impacted FCC Terre Haute

                 staff members to produce a negative COVID-19 result using one of the complex's




                                                  20
Case 2:20-cv-00630-JMS-DLP Document 55 Filed 01/07/21 Page 21 of 22 PageID #: 1138




                 rapid testing machines each day before beginning ordinary duties that involve

                 interaction with FCC inmates.

         4.      Conduct thorough contract tracing for any such FCC staff member who tests

                 positive for COVID-19 during this 14-day period.

         The Court will therefore issue a preliminary injunction prohibiting the defendants from

  carrying out executions unless and until the defendants have implemented the above precautionary

  measures.

                                         VI.     Conclusion

         The plaintiffs' second motion for preliminary injunction, dkt. [47], is granted in part and

  denied in part. A separate order for preliminary injunction shall issue.

         IT IS SO ORDERED.



  Date: 1/7/2021




                                                  21
Case 2:20-cv-00630-JMS-DLP Document 55 Filed 01/07/21 Page 22 of 22 PageID #: 1139




  Distribution:

  Robert A. Burgoyne
  PERKINS COIE LLP
  rburgoyne@perkinscoie.com

  Sarah Howland
  PERKINS COIE LLP
  showland@perkinscoie.com

  John R. Maley
  BARNES & THORNBURG, LLP (Indianapolis)
  jmaley@btlaw.com

  Caroline M. Mew
  PERKINS COIE LLP
  cmew@perkinscoie.com

  Lisa A. Olson
  U.S. DEPARTMENT OF JUSTICE (Washington DC)
  lisa.olson@usdoj.gov

  Jordan L. Von Bokern
  U.S. DEPARTMENT OF JUSTICE (Washington DC)
  jordan.l.von.bokern2@usdoj.gov

  Shelese M. Woods
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  shelese.woods@usdoj.gov




                                        22
